Citation Nr: 1733495	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  08-10 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability. 

2.  Entitlement to service connection for a respiratory disability.


REPRESENTATION

Veteran represented by:	Heath A. Hixson, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).

The Veteran appeared at a hearing before a Veterans Law Judge (VLJ) in February 2009 with respect to the claim of service connection for a cervical spine disability.  In June 2014, the Veteran appeared at another hearing before the undersigned VLJ with respect to the claim of service connection for a cervical spine disability, as well as for a respiratory disability.  Transcripts of the hearings are in the Veteran's file. 

Most recently, in July 2015, the Board remanded these matters for further evidentiary development.

In a July 2015 Board remand signed by VLJs Hyland, McDonald, and Kilcoyne, the Board remanded the issue of service connection for a cervical spine disability for additional development.  The Board issued a panel decision in accordance with Arneson v. Shinseki, 24 Vet. App. 379 (2011) because the Veteran provided testimony on the issue at hearings held before VLJs Hyland and McDonald.  Subsequent to the July 2015 remand, VLJ McDonald retired and hence is no longer employed by the Board.  Although the Veteran was not notified of such or afforded the opportunity for another hearing pursuant to 38 C.F.R. § 20.707, the Board finds that the Veteran was not prejudiced in any way as he was afforded a subsequent hearing on both issues on appeal before the undersigned VLJ.  As such, a panel decision is no longer necessary.

FINDINGS OF FACT

1.  The Veteran's current cervical spine disability began many years after service and was not caused by any incident of service.

2.  A respiratory disability has not been shown to have had onset during service and was not caused by any incident of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303 (b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309 (a)).  Because arthritis is considered a "chronic" disability under 38 C.F.R. § 3.309 (a), the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claim to the extent that it includes a claim of cervical spine arthritis.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. Cervical Spine Disability

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for a cervical spine disability.  The Veteran contends that his current cervical spine disability is related to his active duty service.  Specifically, he asserts that he injured his cervical spine during service from operating heavy equipment including cranes, bull dozers, shovel dozers, and other heavy equipment.  He argues that his neck began bothering him during service, and that he reported to sick bay where he was given pills and told to return to work.  He states that he was told that he had muscle spasm.  He contends that, as the years went by, he continued to develop more problems with his neck.

Service treatment records are silent for complaints of, treatment for, or diagnosis of a cervical spine disability.  On the Veteran's July 1963 Report of Medical Examination for separation, physical examination of the Veteran's spine and other musculoskeletal parts were normal.

Post-service, SSA records reflect that the Veteran was awarded disability benefits as of December 1998 due to discogenic and degenerative disorders of the back.  The evidence includes a March 1999 Pain Questionnaire in which the Veteran described the extent of his neck pain and wrote that it began on May 14, 1995.  SSA records also reflect an evaluation of the cervical spine noting a compression injury to the cervical spine in May 1995. 

A May 1995 Knoxville Orthopedic Clinic private treatment record shows that the Veteran presented for treatment with a complaint of pain in the back and neck following an automobile accident in May 1995.  He reported that such problems began when he was driving his truck and hit a dip, and the bottom went out in his seat.  He reported that "he had not had any previous troubles like this."

In a February 2000 private treatment report by Dr. B. S., he opined that that the Veteran's cervical problems, for which he had a cervical diskectomy and fusion, were related to the work-related injury that occurred in 1995.  In support of his opinion, Dr. B. S. noted that it was not uncommon for the segments above and below the fused segments to be more susceptible to injury, and therefore he believed that the Veteran's cervical condition was directly caused by the May 1995 work injury.

In a June 2005 statement by Dr. R. H., he noted that the Veteran worked as a heavy equipment operator from 1961 to 1967.  The Veteran reported that he suffered from back and neck pain with muscle spasm and had been to sick bay several times for back pain.  He further reported that he was told by his corpsman that he was having back spasms due to the jarring from operating heavy equipment.  He also related that he was given pills by the corpsman and told to return to work.  Dr. R. H. opined that the Veteran's problems were accelerated as a result of the manual labor he did while in the Navy.  

In a March 2006 letter by Dr. S. A., he wrote that he treated the Veteran in late the 1980s for neck and low back problems, but that he no longer had records for the Veteran. 

A June 2006 lay statement by T. A. reflects that he was employed with the Veteran by Yellow Freight System since 1973 and that throughout all the years that he knew the Veteran, he had lots of back problems.  He asserted that they spoke about it and most of his problems started when he was in the Navy working heavy equipment.

An August 2007 lay statement by B. C. indicates that since 1981, he worked with the Veteran on the job and had been a close friend.  Since knowing the Veteran, he had complained about his back, neck, shoulders, arms, and legs hurting him for one reason or the other.  

Pursuant to a September 2011 Board remand, the Veteran was afforded a VA cervical spine examination in January 2012.  He was diagnosed with stenosis of the cervical spine, status post motor vehicle accident in 1995.  The Veteran reported that during active duty he experienced posterior neck pain, but denied trauma.  He stated that he reported numerous times to military medical for pain in posterior neck and given analgesics without reversal of symptoms.  After separation from service, the Veteran reported that he attempted to be evaluated by a VA medical center without success, so he sought care with the civilian sector.  After separation, he was employed as a driver for Yellow Freight System.  The Veteran stated that in 1995, the truck he was driving made contact with unleveled terrain off road, causing him to bounce upward towards the overhead of the truck.  The Veteran stated that he felt pain in his posterior neck in response to the incident.  He followed-up with a civilian provider for complaint of posterior neck pain.  The Veteran reported that his posterior neck pain had always been intermittent and activity dependent.  Following review of the Veteran's claims file, interview and examination of the Veteran, the examiner opined that the claimed condition was less likely than not caused by claimed in-service injury, event, or illness.

In August 2013, the RO obtained an addendum opinion to the January 2012 VA examination.  The examiner opined that the Veteran's cervical spine disability was less likely than not incurred in or caused by his claimed in-service injury, event, or illness.  In support, the examiner indicated that on separation history and physical examination in July 1963, the Veteran denied complaints of neck pain or back pain.  The examiner found no supporting evidence for the claimed condition in the documentation.  In January 1965, on Standard Form 600, the Veteran denied complaints of neck pain.  Again, the examiner found no supporting evidence for the claimed condition.  Post-service records reflected that the Veteran experienced a May 1995 motor vehicle accident that was not associated with active duty while driving a tractor trailer during working hours.  There was pain at the cervical spine and he received a diagnosis of Horner's syndrome secondary to cervical myelopathy.  The examiner noted surgical history of anterior cervical discectomy and resection of osteophytes at C3-4 and C4-5 as well as fusion of C3-4 and C4-5 with right iliac bone graft.  The Veteran underwent post-surgical residuals of decreased strength and coordination of the bilateral upper extremities as a residual of Horner's syndrome and paresthesias/dysesthesias/pain of the lateral femoral cutaneous nerve at the right iliac bone graft donor site.  In conclusion, the examiner stated that after considering the Veteran's claims file, to include his service treatment records, the September 2011 Board remand, and current examination, the etiology of his claimed condition was status post motor vehicle accident and unrelated to his active duty service.

In a June 2014 letter by the Veteran's wife, she asserted that the Veteran had ongoing shoulder pain and stiffness in his neck since 1964, the year after they were married.  She related that over the years, the Veteran had often complained of pain in his upper back asking her to massage his neck and shoulders or rub "Bengay" on his back to help relieve the pain and discomfort he was feeling. 

Pursuant to the July 2015 Board remand, the Veteran was afforded a new VA cervical spine examination in October 2016 to consider the Veteran's wife's June 2014 lay evidence.  He was diagnosed with degenerative arthritis of the spine.  The Veteran informed the examiner that he had pain all the time since military service, but did not get treatment until 1995.  At that time, he was involved in a heavy equipment accident while driving a work vehicle, and had disc removal/fusion C3-C5.  He further stated that he received workman's compensation for two years and then returned to the same job, and worked for an additional two more years until receiving SSA disability benefits.  Following review of the Veteran's claims file, to include the June 2014 lay testimony by the Veteran's wife, interview and examination of the Veteran, the examiner opined that it was not at least as likely as not that the Veteran's cervical spine disability was related to his military service or any incident therein.  The examiner reasoned that there was no nexus of care between an in-service event or injury with the Veteran's claimed current cervical spine disability with satisfactory spinal position and alignment spinal fusion C3-C7, degenerative spurs C5 with generalized decreased bone mass.  There were no medical records of a neck condition until multilevel cervical spine intervertebral disease found in 1995 after an occupational motor vehicle on the job injury and 32 years post military discharge.  The examiner continued to state that this is further supported by the February 2000 memo by Dr. B. S. concerning the Veteran's 1995 occupational cervical neck injury for workman's compensation purposes.

Having reviewed the record evidence, the Board finds that the Veteran is not entitled to service connection for a cervical spine disability.  See 38 C.F.R. §§ 3.303.  The Veteran's service treatment records are silent as to any complaints of, treatment for, or diagnosis of a cervical spine disability, to include his separation examination at which time the Veteran did not report any issues with his cervical spine and it was clinically evaluated and found to be normal.  The Board acknowledges that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303   (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  However, the post-service medical records also do not support granting service connection for a cervical spine disability.  They show instead that the Veteran's cervical spine disability is related to a post-military accident.  

Although the Veteran currently contends that he has experienced neck issues since his military service, and although there are several lay statements of record from people who know the Veteran which also state the Veteran has experienced neck issues from service, the Board finds that these lay statements are not credible.  
In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309. 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the lay statements of record alleging continued neck symptoms since military service, the Board finds them not credible as they are inconsistent with other evidence of record.  As noted above, at the time of the Veteran's release from military service, he reported no issues with his neck and no abnormalities of the cervical spine were noted on the examination.  Subsequent to service, the Veteran experienced motor vehicle accident (MVA).  A May 1995 patient registration sheet by Knoxville Orthopedic Clinic, reflects a note of "a 51 year-old man whose complaints are a funny feeling along the right side of his chest, pains in his back, and in his neck...He says these problems all started when he was driving his truck and he hit a dip and the bottom went out of his seat.  This happened on May 14, 1995.  He went to the emergency room at Tacoma Hospital the next day where they took some x-rays of his lower back and gave him some pills.  He had not had any previous troubles like this."  Thus, prior medical records show the Veteran denied any issues with his neck prior to the MVA in 1995.  The inconsistency between the history reported by the Veteran at discharge from the military and in 1995 and the current allegations of continued neck issues since service renders the Veteran's current allegations non-credible.  The Veteran did not claim that he had neck pain that is related to service until filing his original claim for this disability in his VA disability compensation claim in 2005.  

For these reasons, the Board finds that the weight of the evidence is against a finding of continuity of symptoms since service separation.  Additionally, the evidence does not show that any arthritis manifested to a compensable degree within a year of separation from service.  Thus, service connection is also not warranted on a presumptive basis pertaining to chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

With respect to the medical opinions of record, the Board finds the October 2016 VA examination report more probative than the June 2005 private opinion by Dr. R. H.  The June 2005 private medical opinion appears to be based solely on the Veteran's reported history as opposed to the Veterans service and post-service medical records.  Problematically, the opinion does not mention the 1995 post-service MVA.  Thus, the opinion appears to be based on an incorrect factual basis as the examiner did not address the post-service injury to the neck that is clearly documented in the Veteran's medical records.  On the other hand, the October 2016 VA opinion is based on a thorough review of the file and is consistent with the evidence of record, to include the February 2000 memo by Dr. B. S. concerning the Veteran's 1995 occupational cervical neck injury for workman's compensation purposes which he also attributed the Veteran's neck condition to the post-service MVA.  

In sum, the preponderance of the evidence is against the claim for entitlement to service connection for a cervical spine disability; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Respiratory Disability 

STRs reveal a February 1961 Report of Medical Examination for enlistment which indicates a normal clinical evaluation of the lungs and chest.  A July 1961 STR reflects treatment for a head cold.  An August 1961 STR shows that the Veteran reported to sick call for treatment of a common cold.  He complained of nasal congestion, moderate sore throat, slight cough, injected pharynx and malaise of two days duration.  Nasal mucous was engorged and his temperature was 101.4.  The remainder of the physical examination was within normal limits.  The Veteran responded to treatment well and became asymptomatic in five days.  A June 1962 STR shows that the Veteran presented with complaints of and treatment for a cold and sore throat.  A throat culture was taken which was negative.  An October 1962 x-ray of the Veteran's chest was negative.  A July 1963 Report of Medical Examination for separation indicates a normal clinical evaluation of the lungs and chest.  

Post-service, an August 2001 VA treatment record reflects a diagnosis of chronic obstructive pulmonary disease (COPD).

A February 2009 private treatment record reflects that the Veteran was referred for treatment due to COPD and a history of pneumonia.  It was noted that he was a current smoker and to be evaluated after his third lifetime episode of pneumonia, first since he was in service.  He reported that he first became sick after going on a trip to the outer banks where he and some friends stayed in a hotel which was quite cold and seemed to be moldy.  All of his friends became sick afterwards.  He was diagnosed with COPD, recovering pneumonia, and tobacco use.

In a December 2009 letter by Dr. D. K. to the Veteran, he stated that "it is entirely possible that your exposure during the armed forces leading to your pneumonia process has increased the likelihood of future pneumonia episodes."

In a follow-up March 2010 letter, Dr. D. K. stated, "after reviewing both CT scans and your prior history of pulmonary infections during your time in the military, it is more likely that the structural changes that are chronic in appearance on your CT scans are due to those infections that you developed while serving in the military."

Upon VA examination in November 2012, the Veteran reported that his breathing problems started around 1998.  He stated that he had pneumonia twice in the military.  He was not medically discharged for a lung condition.  After leaving the military, he reported that he had pneumonia again in 1977.  He also had a history of tobacco use of which began at age 17 or 18.  He smoked a pack per day, but stated that he now smoked one cigarette per day.  Current treatment for his lungs was daily inhalers.  Following review of the Veteran's claims file, examination and interview of the Veteran, the examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that "review of the Veteran's claims file reveals he has a chronic pulmonary condition in the form of COPD.  The likely etiology for this condition is his chronic tobacco use.  Review of the Veteran's military medical records reveals no likelihood of COPD being caused by events of military service.  His discharge physical was void for a chronic respiratory condition and he had a normal chest x-ray.  Today's examination reveals COPD on examination and his x-ray.  His PFT suggests the presence of asthma as well.  I discussed this case with the pulmonologist and his PFT suggests asthma is present.  There are no findings in the military medical records that show asthma was present or would likely lead to asthma post-discharge.  There are no findings on today's examination related to a pulmonary condition to military service.  Therefore, it is this examiner's opinion there is no medical likelihood the Veteran suffers from a chronic lung condition or etiologically related to disease, injury, or other event during service."

In a June 2014 statement by the Veteran's wife she related that the Veteran has had to deal with coughing spells, breathing problems, and a history of bronchitis and upper respiratory illness.

Pursuant to the July 2015 Board remand, the Veteran was afforded a VA examination in November 2016.  The Veteran reported that he was hospitalized for pneumonia in 1961 after standing guard for three hours in cold damp weather.  He further reported that when stationed in Bermuda in 1962, he again had pneumonia due to extreme weather change requiring hospitalization.  He admitted to smoking a half pack to one pack of cigarettes at the age of 21 for 20 years and stated that he quit four to five years ago.  He also orally consumed a half to three-quarters of a can of tobacco daily for four to five years when he quit smoking.  The examiner noted the Veteran's in-service treatment for the common cold and pointed out that there were no findings in the STRs showing a diagnosis of pneumonia or hospitalization for a respiratory condition during active military service.  The examiner also noted post-service treatment for respiratory conditions in November 2009.   Pulmonary function testing at this time showed stage III COPD with positive bronchodilator response and asthmatic qualities to the study.  The examiner also noted the Veteran's report during the November 2012 VA examination that his breathing problems started around 1998.  Following review of the Veteran's claims file, to include the March 2010 opinion by Dr. D. K., interview and examination of the Veteran, the examiner opined that it was not at least as likely as not that any currently diagnosed respiratory disability, to include COPD and asthma, was related to the Veteran's active service.  The examiner explained that he disagreed with the March 2010 private opinion by Dr. D. K. that it was more than likely that chronic structural changes on CT scans were due to infections the Veteran developed during service.  The examiner further indicated that the Veteran was treated for a few self-limiting upper respiratory infections during military service.  The examiner concluded by stating that the Veteran has a 55 to 60 packs a year disease burden.  There were no findings of pneumonia or an asthma diagnosis in service.

Here, there is sufficient evidence of a current disability and an in-service injury.  Accordingly, the determinative issue is whether the evidence relates the current disability to service.

Although the Veteran and his spouse are competent to report observable symptoms of respiratory problems, such as breathing problems, which are within the realm of personal experience, neither has not shown that he/she is qualified through education, training, or experience to offer a medical opinion with respect to the onset or etiology of complex medical conditions such as his current sinus and respiratory disorders.  See Layno v. Brown, 6 Vet. at 469-71. 

The competent medical evidence of record pertaining to causation or a nexus to service consists of the March 2010 private opinion by Dr. D. K. and the VA examiners' November 2012 and November 2016 opinions.

The Board finds that the March 2010 private opinion by Dr. D. K. is afforded limited probative value because it is not based on the pertinent facts of the case, namely the Veteran's longstanding history of tobacco use, and does not provide a rationale or reasoning.  Instead, the March 2010 opinion is based on the Veteran's reported pneumonia in service, which is not documented in the STRs, and the opinion fails to take into account a longstanding history of tobacco use.  An opinion based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In contrast, the November 2016 VA opinion, in particular, considers all the relevant facts and provides a rationale for finding the condition less likely than not related to military service - mainly finding the longstanding tobacco use to be more likely to have caused the current respiratory issues. 

The opinions of the VA examiners, specifically the November 2016 VA opinion, which addressed the March 2010 opinion from the Veteran's private doctor, constitute competent and persuasive medical evidence with respect to the onset of the current respiratory disability and any nexus to service, which opposes rather than supports the claim.

The unfavorable opinions were rendered by medical professionals who reviewed the Veteran's file and supported their conclusions with reasoned analysis and who are qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  These opinions are afforded significant weight because they are factually accurate, fully articulated, and based on sound reasoning.

The Board also points out that the Veteran had a normal lungs and chest examination at the time of discharge in 1963.  The evidence of record does not demonstrate or even suggest the presence of any respiratory disability until approximately 2001, decades after service.  Indeed, the Veteran reported that his breathing problems started around 1998 upon VA examination in November 2012.  The absence of any clinical evidence for decades after service is a factor that weighs against a finding that any respiratory disability was present in service.  Maxson v. Gober, 230 F.3d 1330  (Fed. Cir. 2000).

In determining whether the Veteran's current respiratory disabilities are related to service, the Board finds that November 2012 and November 2016 VA medical opinions are significantly more persuasive than the Veteran's and his wife's statements and the March 2010 opinion by Dr. D.K.


Accordingly, the preponderance of the evidence is against the claim for a respiratory disability; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for a cervical spine disability is denied.

Service connection for a respiratory disability is denied.






______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


